DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 7, 8, 10, 11, 15-18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2009/0110114 A1) in view of Nelson (US 4,937,453).

Regarding claims 1, 8, 10, 15, 16 and 21, Takahashi discloses a phase-contrast imaging system (Figs.1-4), including:
a) an x-ray source 10 configured to emit x-rays through an imaging volume 20 during operation;

c) a phase sensitive detector 40 configured to generate signals in response to x-rays emitted by the x-ray source 10 and passing through the at least one grating 30; where the phase-sensitive detector 40 includes:
d) a plurality of pixels 72 (Figs.4 and 7-9), each pixel 72 including:
e) a detection material 60 that generates a measurable parameter in response to x-ray photons;
f) a plurality of electrodes 81 coupled to and interacting with the detection material 60, where the plurality of electrodes 81 are in an alternating pattern 81a, 81b of interleaved comb members with a spacing therebetween corresponding to a frequency of a phase contrast interference pattern (par.0113, spaced in order to sample phase components of the interference pattern at π and 2π; also see pars.0120-0122 having more interleaved readout structures enabling sampling the phase components of the interference pattern in π/3 increments through 2π); and
g) readout circuitry coupled to the plurality of electrodes 81 and configured to read out signals from the plurality of electrodes 81 (pars.0114-0115); where the phase-contrast imaging system further includes:
h) one or more processing components 302 configured to:
i) determine an amplitude, an offset, and a phase of the phase-contrast interference pattern without multiple acquisitions at different phase steps of an analyzer grating (inherent for generating anatomical images from phase contrast image data, also see pars.0048 and 0113); and


Further regarding claims 1, 10 and 16, Takahashi does not specifically disclose that the alternating pattern of interleaved comb members 81a, 81b of the plurality of electrodes 81 are aligned in the same direction as the x-rays emitted by the x-ray source 10.  Takahashi teaches the common practice of face-on detector geometries where the interleaved comb members 81a, 81b run perpendicular to the path of incident x-rays (Fig.9).
Nelson teaches the practice of edge-on detector geometries, where the edge-on arrangement (x-ray beam parallel to the electrodes, see Figs.1 and 3) enables the full active thickness of the pixel to interact with essentially all of the incident radiation (direct conversion of x-rays:  col.4, lines 3-8 and 17-26; also see advantage to having the height H parallel to the incident radiation (edge-on) rather than parallel to the thickness t (face-on):  col.5, lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Takahashi to have the plurality of interleaved comb members aligned in the same direction as the x-ray radiation beam in order to improve detector efficiency, as taught by Nelson.

With respect to claims 4 and 11, Takahashi further discloses that the detection material 60 includes a direct-conversion material capable of generating a charge cloud in response to each X-ray photon, where the charge cloud is measured by the two or more electrodes 81a and 81b (Figs.18a-21).

With respect to claim 7, Takahashi further discloses that the plurality of electrodes 81 function as a detector-side analyzer grating in a phase-contrast imaging system (par.0113).

With respect to claim 17, Takahashi further discloses that the phase, amplitude, and offset are determined without multiple acquisitions at different phase steps of an analyzer grating (par.0048).

With respect to claim 18, Takahashi further discloses processing the signals generated by the plurality of electrodes 81 to localize an incident x-ray photon (inherent insofar as the alternate readout of the regions defined by 81a and the regions defined by 81b establishes the spatial relationship of the detected photons).

With respect to claim 23, Takahashi anticipates the claimed equation because the mathematical relationship describes an inherent property of the intensity at the detector plane in a phase contrast imaging system with a Talbot geometry having a phase grating (Fig.22).

Claim 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Nelson, as applied to claims 1 and 16 above, in view of Fu (US 2018/0224564 A1).
With respect to claims 9, 19 and 20, Takahashi does not specifically disclose a coincidence logic in order to localize a center of a charge cloud to a respective electrode, where the charge cloud is generated in response to an incident x-ray photon.
Fu teaches the practice of using coincidence logic configured to localize a center of a charge cloud to a respective electrode for direct-conversion solid-state x-ray detectors (Figs.1 and 6B), including:
k) shaping 114 and amplifying 120 a signal generated from a generated point cloud;
l) comparing the signal to a threshold voltage 124;
m) generating a time stamp 160 and digital output 128 for those signals exceeding the threshold voltage;
n) using the time stamps, identifying occurrences where signals generated in response to a respective x-ray photon were measured at more than one of the electrodes (par.0039);
o) for occurrences where signals generated in response to the respective x-ray photon were measured at more than one of the electrodes, determining a location of the respective x-ray photon from respective signals from the more than one electrode (pars.0010 and 0046); and
p) incrementing a counter associated with the respective electrode (par.0010).
In this manner, crosstalk due to charge cloud sharing is dramatically reduced, thus ensuring accurate energy level readouts from the exposure (par.0039).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Takahashi to include a coincidence logic in order to localize a center of a charge cloud to a respective electrode, where the charge cloud is generated in response to an incident x-ray photon, as taught by Fu, in order to improve the accuracy and precision of the resulting x-ray data.


Response to Arguments
All outstanding drawing objections and 35 USC 112(a) rejections of record have been overcome by the cancellation of claims 5, 6, 13 and 14.  In summary, the inclusion of the subject matter of former claims 2, 3, 11 and 12 into parent claims 1 and 10, respectively, caused a conflict with the embodiment claimed in claims 5, 6, 13 and 14.  There was no support in the disclosure for the scintillator/photodiode embodiment to have the electrodes of the interleaved comb members arranged parallel to the x-ray beam.  Cancelling claims 5, 6, 13 and 14 resolved the conflict.

Cancelling claims 5, 6, 13 and 14 also rendered the 35 USC 103 rejections over Proksa in view of Yanada redundant.  Therefore, these grounds of rejection have been withdrawn.

Applicant's arguments with respect to the 35 USC 103 rejections over Takahashi in view of Nelson have been fully considered but they are not persuasive.
The Examiner does agree with Applicants’ arguments insofar as Nelson (2013 PG-Pub) does not necessarily suggest that, as is now claimed in claims 1, 10 and 16, it would be advantageous for “the alternating pattern of interleaved comb members of the plurality of electrodes” of Takahashi to be “aligned in the same direction as an x-ray radiation beam”.  At best, the 2013 PG-Pub teaches that an interaction width of an electrode would be advantageous (Fig.6); however, if the interleaved combs of Takahashi were arranged as such, then the spatial frequency resolution gained by the interleaved combs would be lost.

However, the teachings of the Nelson patent (Figs.1 and 3), as cited in the above rejection, state that arranging a direct-conversion detector edge-on, such that the length of the electrode (height H, Fig.1) is parallel to the incident radiation beam, provides a greater sensitivity, and thus greater precision and/or accuracy; as opposed to the typical face-on arrangement, where the thickness of the interaction region is parallel to the incident radiation (thickness t, Fig.1).  See at least col.5, lines 27-31.
Therefore, it appears obvious for the interleaved comb electrodes of the direct-conversion detector of Takahashi to be oriented parallel to the x-ray beam in order to improve detector sensitivity and/or accuracy and/or precision, as taught by Nelson, absent a showing of a secondary consideration, such as undue experimentation or a critical nature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884